Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 04/05/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-20 are currently pending. 

Response to Arguments
With regard to the 101 rejection:
Applicant has amended Claims 1 & 7 to include arrangements of static housing and movable portion pivotably connected with a sensor arrangement on the static portion which is an arrangement of the elements that is substantially more than monitoring a direction and amplitude of a device or system.  The 101 rejection of the claims is withdrawn. 

With regard to the Claim Objection:
Applicant has amended Claim 7 to change the term “including” to “comprising”.  The Claim objection is withdrawn.

With regard to the Claim interpretations:
Applicant has amended the claims to provide structure and remove any language which could be interpreted as means plus function language.  Applicant does not intend to invoke interpretations of the claims under 112(f).

With regard to 112 rejection:
Applicant has amended Claims 1 & 7 to clearly state the in the introductory clause whether the claim is directed to a product or system.  The 112(b) rejection of Claims 1 & 7 are withdrawn.

Applicant has not amended Claims 2 & 10 to remove or clarify the relative term “extreme measurement”.  The 112(b) rejection is maintained.

Applicant has amended Claim 7 to remove the layers of means plus function language impacting clarity.  The 112(b) rejection of Claim 7 is withdrawn.

Applicant has not amended Claim 13 to resolve the use of the term  “the deformable portion” which is not previously introduced as “a deformable portion” with description as it not distinguished from the introduced element of  “a movable portion”. The 112(b) rejection of Claim 13 is maintained.

Applicant has amended Claim 14 to be an independent clause which renders moot issues of consistent language with the previous base Claim 7.  The 112(b) rejection of Claim 14 is withdrawn. 

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant’s arguments and amendments with regard to Claims 1-20 have been considered in light of the previous reference of Tovia in further view of Poklad and the new reference of Okada.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 10 & 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 & 10 recites the limitation “at least one measurement sensor delivering an extreme measurement value in relation to the measurement values“, which is unclear as to what the relative term “an extreme measurement value” requires.  Examiner recommends removing the term “an extreme” to directly claim “a measurement value”.

Claim 13 recites the limitation “the deformable portion” which is unclear as it lacks antecedent basis and because it seems the element “the deformable portion” is “the movable portion” of Claim 7.  The term “the movable portion” should consistently be used to ensure clarity of the claimed element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toiva (WO 2016198731; “Toiva”) in view of Poklad (RU 2214345; “Poklad”) and in further view of Slemp (US 20130207974: “Slemp”).

Claim 1. Toiva discloses a method for determining the direction of a force (Fig. 1: depicts directional force measurements) [Page 3 lines 9-14: In the following, the measuring device that measures a load parameter (strain, displacement) from which the load can be determined, is called as load or force measuring device. However, it is understood that even though the measured parameter is indicative of the load, further processing of the value may be required to obtain a load value and/or a thrust estimate] applied to a system (Fig. 1 propulsion system of a boat) including a static portion (Fig. 1: static strut 120) comprising a static housing connected by a pivoting link (Fig. 1: 130 to 120 are pivotably linked) [Page 2:  Lines 20-30:  The main parts of the propulsion unit include a pod 1 10, a strut 120 to which the pod 1 10 is attached to, and the rotating member 130. By means of the rotating member 130 such as steering bearing or rim the propulsion unit 100 is fixed rotat- ably to the vessel] to a movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) deformable [Page  lines 18-25 The model may thus have one parameter that describes the sideways bending of the propulsion unit]  under the effect of said force [Page 2 lines 30-34 and Page 3 lines 1-8: The load parameter may alternatively refer to a displacement value. In an embodiment, inclination/tilting of a steering bearing may be measured] and controller processing the measurements from the sensor, the method comprising: using the measurement sensors to measure distances  [Page 2 lines 30-34 and Page 3 lines 1-8: The load parameter may alternatively refer to a displacement] between the static portion (Fig. 1: static strut 120) and the movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) (Fig. 1: depicts directional force measurements) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] & [Page. 3 lines 23-29 optical sensors] to determine the mechanical deformations [Page 8  lines 18-25 The model may thus have one parameter that describes the sideways bending of the propulsion unit]  being applied to the movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) under the effect of said force (Fig. 1: depicts directional force measurements) [Page 5 lines 8-20:  In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. These measure the sideways force affecting the propulsion unit. Furthermore, there may be a pair of measurement devices in the front (204D) and in the rear (204C) of the propulsion unit. These are arranged to measure the longitudinal twist of the propulsion unit, and are representative of the thrust force provided by the propulsion unit] using the control system to process (Fig. 2: control system 220) the distance measurements to determine the direction of the force (Fig. 1: depicts directional force measurements in each axis)[Page  6 lines 25-32 & Page 7  lines 1-14   Each of the  gauges may be arranged parallel to the x-, y-, and z-axes shown in Figure 1… In 304, the observed quantity such as strain or displacement may be converted to load and/or thrust and/or energy consumption estimate…There may be a plurality of strain gauges and displacement sensors in various positions on the propulsion unit and/or the vessel hull].
Toiva does not explicitly disclose:
 processing the distance measurements to determine the amplitude of the force.
the static portion comprising a set of angularly distributed measurement sensors measuring the movement of the movable portion in relation to the static portion and processors processing the measurements from the sensors. 

With regard to 1) Poklad teaches displacement sensing (Fig. 2: ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches processing the distance measurements to determine (Fig. 4: amplitude Δр) the amplitude of the force [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s processing of displacement information to determine the amount of force from amplitude analysis and add the process to Toiva’s displacement and force analysis because analyzing amplitude data improves the quality of the force analysis using quantitative data directly correlated with the displacement measurements.
 
Claim 2. Dependent on the method of claim 1.  Toiva further discloses wherein the direction of the force (Fig. 1: depicts directional force measurements) is determined from the position of at least one measurement sensor (Fig. 2 204 a-d stress sensors) & [Page 3 lines 23-29 optical sensors] [Page 5 lines 5-18:  measurement devices 204A and 204B on the right and on the left. These measure the sideways force affecting the propulsion unit. Furthermore, there may be a pair of measurement devices in the front (204D) and in the rear (204C) of the propulsion unit. These are arranged to measure the longitudinal twist of the propulsion unit, and are representative of the thrust force provided by the propulsion unit] delivering an extreme measurement value in relation to the measurement values supplied respectively by a set of angularly distributed measurement sensors (Fig. 2 204 a-d gauges arranged at 45° from each other) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit].

Claim 3. Dependent on the method of claim 1. Toiva does not explicitly disclose the amplitude of the force is determined from a set of distance measurements predetermined as a function of force values.

Poklad teaches displacement sensing (Fig. 2: ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches the amplitude of the force (Fig. 4: amplitude related to force) is determined from a set of distance measurements predetermined as a function of force values.  [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s processing of displacement information to determine the amount of force from amplitude analysis and add the process to Toiva’s displacement and force analysis because analyzing amplitude data improves the quality of the force analysis using quantitative data directly correlated with the displacement measurements. 

Claim 5. Dependent on the method of claim 3. Toiva further discloses a calculation step using a finite element method [Page 7 lines 18-22:  The model may have a multiple-parameters. There may be a plurality of strain gauges and displacement sensors in various positions on the propulsion unit and/or the vessel hull, and the load/thrust is determined by observing these plurality of sensors and calculating or reading from tables the load as a resultant of the measurements of the multiple sensors. The mathematical model can also be created by using finite element method].

Claim 6. Dependent on the method of claim 3. Toiva does not explicitly disclose:
 a force measurement and movement step carried out on a test bench.

Poklad teaches displacement sensing (Fig. 2: ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches a force measurement and movement step carried out on a test bench [0011 (Fig. 1) act on the system under test, consisting of a simulator of a transom board with a test motor attached to it (Fig. 1): force P - axial force on the propeller shaft, difference between forces P 'and P']. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s testing in test bench/simulator as testing on Tovia’s propulsion system as test environments increases the accuracy in determining the operating deflections of the propulsion system in an environment free from external error inducing forces.

Claim 7. Toiva discloses  a system having the functionality to determine (Page 5 lines 23-30: In the shown embodiment, the control system has a receiving device 222 for receiving measurement information from the measurement devices 204A to 204D) the direction of a force (Fig. 1: depicts directional force measurements) applied to the  system (Fig. 1: 100) the system (Fig. 1: 100) comprising a static portion (Fig. 1: static strut 120) comprising a static housing (Fig. 1: static strut 120) connected by a pivoting link (Fig. 1: rotating member 130 such as steering bearing or rim) [Page 2:  Lines 20-30:  The main parts of the propulsion unit include a pod 1 10, a strut 120 to which the pod 1 10 is attached to, and the rotating member 130. By means of the rotating member 130 such as steering bearing or rim the propulsion unit 100 is fixed rotat- ably to the vessel] & [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] to a movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) deformable [Page 8 lines 18-25 The model may thus have one parameter that describes the sideways bending of the propulsion unit] under the effect of said force [Page 2 lines 30-34 and Page 3 lines 1-8: The load parameter may alternatively refer to a displacement value. In an embodiment, inclination/tilting of a steering bearing may be measured] a controller (Fig. 2: controller 220)  for  processing the measurements from the sensors to determine the force and direction of the force  (Fig. 2 204 a-d stress sensors) [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 
Toiva does not explicitly disclose:
 functionality for determining the amplitude of the force.
a set of angularly distributed measurement configured to measure the movement of the movable portion in relation to the static portion. 
sensors positioned in the static portion.

With regard to 1) Poklad teaches displacement sensing (Fig. 2: ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches functionality for determining the the distance measurements to determine (Fig. 4: amplitude Δр) the amplitude of the force [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s processing of displacement information to determine the amount of force from amplitude analysis and add the process to Toiva’s displacement and force analysis because analyzing amplitude data improves the quality of the force analysis using quantitative data directly correlated with the displacement measurements.
 
With regard to 2) Slemp teaches displacement data indicative of a spatial relationship between rotating and stationary structures [Abstract]. Slemp further teaches placement of the static portion (Fig. 3:  bearing 14a-n) comprising a set of angularly distributed measurement sensors (Fig.3: displacement sensors 12a-n)[0053:  the displacement sensors are non-contact eddy current transducers which provide a voltage output signal that is proportional to the distance between the tip of the transducer and the surface of the shaft 30] positioned on the static portion (Fig. 3: displacement sensors 12 in static bearing 14) configured to measure the movement of the movable portion in relation to the static portion (Figs. 8 a&b)[0050:  program logic to compute relative phase, amplitude, and/or periodicity of the movement of a shaft centerline relative to a bearing or other stationary structure. The program logic interprets this information, and displays a graphical image interpretation using highlighting or color differences or exaggerated displacement] & [0071-0073: details movement of the shaft within fixed bearings].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Slemp’s displacement sensor arrangement on a fixed static housing ring to measure distance displacement and axial displacement of a pivoting element with a processor to process the measurement as motivation to move Toiva’s displacement sensors from the moving portion to a static housing and control system with a processor because the sensor arrangement on a static housing improves the reliability of the sensors by providing a visual depiction of the shaft under load to provide the maintainer timely indication of a need for preventive maintenance prior to costly damage to the monitored rotating shaft [Slemp 0004].

With regard to 3) The attachment of the sensors positioned in the static portion rather than on is a feature without disclosure of the feature creating a disclosed improvement is an obvious step of making a part integral which the courts have ruled is an obvious step. The recited limitation of a sensor “in” rather than “on” that still measures the distance from a it’s static held tip to the movable portion does not hold patentable weight as it has been held making integral a part integral would be merely a matter of obvious engineering choice. [See MPEP section 2144.04 section (V)].

It would have been obvious to one having ordinary skill in the art before the effective filing date to make the sensor in a static bearing to modify Toiva’s, as modified sensor, on a casing because making a design choice to secure the sensors in a static platform improves the reliability of the sensors in the dynamic environment of monitoring a rotating shaft.
 
Claim 8. Dependent on the system of claim 7. Toiva further discloses further comprising measurement sensors mounted on the movable portion. (Fig. 2 204 a-d   gauges arranged at 45° from each other with optical embodiment) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The displacement gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit]. 

Claim 9. Dependent on the system of claim 7.  Toiva further discloses the measurement sensors (Fig. 2: 204 a-d gauges arranged at 45° from each other optical displacement sensors) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut] are mounted on a cylindrical portion (Fig. 1: 130 movable is a cylinder) of the static portion (Fig. 1: static strut 120).

Claim 10. Dependent on the system of claim 7. Toiva further discloses the processor (Fig. 2: measuring unit 222 and calculation unit 224) are designed to determine [Page lines 1-3: The control system may have a calculation unit 224, which performs predetermined calculation based on the measured data] the direction of the force (Fig. 1: depicts directional force measurements) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] from the position of at least one measurement sensor (Fig. 2: 204 a-d gauges arranged at 45° from each other optical sensors) [Page 5 lines 7-10] delivering an extreme measurement value in relation to the measurement values supplied by the other measurement sensors (Fig. 2: 204 a-d  gauges arranged at 45° from each other optical sensors) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left measure the sideways force affecting the propulsion unit].

Claim 11. Dependent on the system of claim 7. Toiva further discloses controllers (Fig. 2: controller 220) including a storage [Page 7 lines 9-21 measurements used in model requiring memory] designed to store a set of distance measurement values predetermined as a function of force values [Page 7 lines 9-21 measurements used in model requiring memory].

Toiva does not explicitly disclose:
to determine the amplitude of the force using the measurements delivered by the sensors.

Poklad teaches displacement sensing (Fig. 2: ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches to determine the amplitude of the force (Fig. 4: amplitude related to force) Poklad teaches displacement sensing (Fig. 2: ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches using the measurements delivered by the measurement sensors [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s processing of displacement information to determine the amount of force from amplitude analysis and add the process to Toiva’s displacement and force analysis because analyzing amplitude data improves the quality of the force analysis using quantitative data directly correlated with the displacement measurements.
 
Claim 13. Dependent on the system of claim 7. Toiva further discloses the deformable portion (Fig. 1: 130) and the static portion (Fig. 1: static strut 120) are cylindrical (Fig. 1: 130 and the matching interior static shaft 120 are shown as cylindrical).

Claim 14. Toiva further discloses a boat propulsion nacelle system (Fig. 1: 100) having the functionality to determine [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] & [Page. 3 lines 23-29 optical sensors] the direction and force applied to the nacelle system (Fig. 1: 100), the nacelle system comprising, (Page 5 lines 23-30: In the shown embodiment, the control system has a receiving device 222 for receiving measurement information from the measurement devices 204A to 204D) a static portion (Fig. 1: static strut 120) comprising a static housing (Fig. 1: static strut 120) connected by a pivoting link (Fig. 1: rotating member 130 such as steering bearing or rim) [Page 2:  Lines 20-30:  The main parts of the propulsion unit include a pod 1 10, a strut 120 to which the pod 1 10 is attached to, and the rotating member 130. By means of the rotating member 130 such as steering bearing or rim the propulsion unit 100 is fixed rotat- ably to the vessel] & [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] to a movable portion (Fig. 1: rotating member 130 such as steering bearing or rim 130) (Fig. 1: depicts directional force measurements) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] & [Page. 3 lines 23-29 optical sensors] deformable under the effect of said force [Page 3 last para:  In the following, the measuring device that measures a load parameter (strain, displacement) from which the load can be determined, is called as load or force measuring device. However, it is understood that even though the measured parameter is indicative of the load, further processing of the value may be required to obtain a load value and/or a thrust estimate], for determining the direction and force on said nacelle (Fig. 1: 100) [Page. 3 lines 23-29].

Toiva does not explicitly disclose:
functionality to determine the amplitude of the force.
a set of angularly distributed measurement configured to measure the movement of the movable portion in relation to the static portion. 
sensors positioned in the static portion.

With regard to 1) Poklad teaches displacement sensing (Fig. 2: ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches functionality for determining the distance measurements to determine (Fig. 4: amplitude Δр) the amplitude of the force [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s processing of displacement information to determine the amount of force from amplitude analysis and add the process to Toiva’s displacement and force analysis because analyzing amplitude data improves the quality of the force analysis using quantitative data directly correlated with the displacement measurements.
 
With regard to 2) Slemp teaches displacement data indicative of a spatial relationship between rotating and stationary structures [Abstract]. Slemp further teaches placement of the static portion (Fig. 3:  bearing 14a-n) comprising a set of angularly distributed measurement sensors (Fig.3: displacement sensors 12a-n)[0053:  the displacement sensors are non-contact eddy current transducers which provide a voltage output signal that is proportional to the distance between the tip of the transducer and the surface of the shaft 30] positioned on the static portion (Fig. 3: displacement sensors 12 in static bearing 14) configured to measure the movement of the movable portion in relation to the static portion (Figs. 8 a&b)[0050:  program logic to compute relative phase, amplitude, and/or periodicity of the movement of a shaft centerline relative to a bearing or other stationary structure. The program logic interprets this information, and displays a graphical image interpretation using highlighting or color differences or exaggerated displacement] & [0071-0073: details movement of the shaft within fixed bearings].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Slemp’s displacement sensor arrangement on a fixed static housing ring to measure distance displacement and axial displacement of a pivoting element with a processor to process the measurement as motivation to move Toiva’s displacement sensors from the moving portion to a static housing and control system with a processor because the sensor arrangement on a static housing improves the reliability of the sensors by providing a visual depiction of the shaft under load to provide the maintainer timely indication of a need for preventive maintenance prior to costly damage to the monitored rotating shaft [Slemp 0004].

With regard to 3) The attachment of the sensors positioned in the static portion rather than on is a feature without disclosure of the feature creating a disclosed improvement is an obvious step of making a part integral which the courts have ruled is an obvious step. The recited limitation of a sensor “in” rather than “on” that still measures the distance from a it’s static held tip to the movable portion does not hold patentable weight as it has been held making integral a part integral would be merely a matter of obvious engineering choice. [See MPEP section 2144.04 section (V)].

It would have been obvious to one having ordinary skill in the art before the effective filing date to make the sensor in a static bearing to modify Toiva’s, as modified sensor, on a casing because making a design choice to secure the sensors in a static platform improves the reliability of the sensors in the dynamic environment of monitoring a rotating shaft.

Claim 15.  Dependent on the nacelle system of claim 14. Toiva further discloses further comprising measurement sensors mounted on the movable portion. (Fig. 2 204 a-d   gauges arranged at 45° from each other with optical embodiment) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The displacement gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit]. 

Claim 16. Dependent on the nacelle system of claim 14. Toiva further discloses the measurement sensors (Fig. 2: 204 a-d gauges arranged at 45° from each other optical displacement sensors) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut] are mounted on a cylindrical portion (Fig. 1: 130 movable is a cylinder) of the static portion (Fig. 1: static strut 120).

Claim 17. Dependent on the nacelle system of claim 14. Toiva further discloses the processor (Fig. 2: measuring unit 222 and calculation unit 224) are designed to determine [Page lines 1-3: The control system may have a calculation unit 224, which performs predetermined calculation based on the measured data] the direction of the force (Fig. 1: depicts directional force measurements) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left. measure the sideways force affecting the propulsion unit] from the position of at least one measurement sensor (Fig. 2: 204 a-d gauges arranged at 45° from each other optical sensors) [Page 5 lines 7-10] delivering an extreme measurement value in relation to the measurement values supplied by the other measurement sensors (Fig. 2: 204 a-d  gauges arranged at 45° from each other optical sensors) [Page 5 lines 7-10: the load measuring device may be a displacement sensor arranged to a steering bearing arranged interior of the pod or the strut. The gauges may thus be placed to the top part of the strut in the proximity of the swivel/rim. In the propulsion unit 200B on the right, there is a pair of measurement devices 204A and 204B on the right and on the left measure the sideways force affecting the propulsion unit].

Claim 18. Dependent on the nacelle system of claim 14. Toiva further discloses processors (Fig. 2: controller 220) including a storage [Page 7 lines 9-21 measurements used in model requiring memory] designed to store a set of distance measurement values predetermined as a function of force values [Page 7 lines 9-21 measurements used in model requiring memory].
Toiva does not explicitly disclose:
to determine the amplitude of the force using the measurements delivered by the sensors.
Poklad teaches displacement sensing (Fig. 2:ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches to determine the amplitude of the force (Fig. 4: amplitude related to force) Poklad teaches displacement sensing (Fig. 2:ends of the transom boards) for measuring deflection of a shaft.  Poklad further teaches using the measurements delivered by the measurement sensors [0006 and for the second value, the amplitude Δр of its oscillations per revolution of the propeller is determined, according to which the current value of the radial displacement r of the line of action of the axial force of the propeller is determined, using the expression r = Δр В / 2Р, where В is the distance]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Poklad’s processing of displacement information to determine the amount of force from amplitude analysis and add the process to Toiva’s displacement and force analysis because analyzing amplitude data improves the quality of the force analysis using quantitative data directly correlated with the displacement measurements.

Claim 20. Dependent on the nacelle system of claim 14. wherein the deformable portion and the static portion are cylindrical.

Toiva further discloses the deformable portion (Fig. 1: 130) and the static portion (Fig. 1: static strut 120) are cylindrical (Fig. 1: 130 and the matching interior static shaft 120 are shown as cylindrical).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toiva in view of Poklad and Slemp and in further view of Marrazzo (US 20170343435: “Marrazzo”).  

Claim 4. Dependent on the method of claim 3. Toiva does not explicitly disclose the distance measurements vary linearly as a function of the force values.
Marrazzo teaches coupling load measurement method and device [Abstract].  Marrazzo further teaches the set of distance measurements vary linearly as a function of the force values [0072-0073 Particularly, said load is calculated as a linear function of said measured distance More particularly being F said load and being X said measured distance variation respect to a reference distance, said load is calculated as F=K*X, under the hypothesis that the coupling between the shafts (coupling comprises at least one between the first or second shaft and the flexible coupling element and the connecting hub) has the behavior of a system of springs: then it will be possible to determine or measure the axial load acting on the shaft with a quite simple mathematical relation (Hooke Law)].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Marrazzo’s process of linear analysis of force vs distance to process Tovia’s force and distance measurements because the linear relationship improves the quality of analysis by using the linear analysis to extrapolate results and determine maintenance trends. 

Claims 12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toiva in view of Poklad and Slemp and in further view of Eberle (US 20170328804; “Eberle”).

Claims 12 & 19. Dependent on the respective device of claim 11 and system of claim 14. Toiva does not explicitly disclose:
the storage only save the direction and amplitude values of a force if the amplitude value is greater than a threshold.

Eberle teaches a centrifuge and measuring imbalances [Abstract].  Eberle further teaches the storage only save the direction and amplitude values of a force if the amplitude value is greater than a threshold [0016-0017 a further advantageous embodiment, a first characteristic is stored in the control and evaluation unit, which defines first limit values as a function of the rotational speed for the amplitude detected by the acceleration sensor and/or the distance sensor which describes the imbalance of the rotational unit. The first limit values are defined such that their being exceeded indicates a need for action, while there is no immediate danger to the safety of the centrifuge or the user yet. Therefore, the first limit values serve to initiate an alert level in the event of non-safety-critical relevant problems within the centrifuge, and further action can be avoided for the time being. In an advantageous embodiment of the invention, a second characteristic is stored in the control and evaluation unit which defines second limit values as a function of the speed of rotation for the amplitude detected by the acceleration sensor and/or the distance sensor which describes the imbalance of the rotational unit. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Eberle’s thresholding of excessive amplitude measurements indicative of large displacements as a processing step for Toiva’s, measurement signal processing because thresholding improves the safety and reliability of a device by preventing large displacements from damaging the monitored device [Eberle 0016].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856